NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ANGEL REYES SANCHEZ,                      No.   19-73043

                Petitioner,                      Agency No. A215-862-466

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 2, 2021**
                                  Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.

      Miguel Angel Reyes Sanchez, a native and citizen of Cuba, petitions for

review of the BIA’s decision concluding that he failed to demonstrate his eligibility

for asylum. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition

for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Reyes Sanchez argues the BIA erred in concluding that he failed to establish

an objectively reasonable, well-founded fear of future persecution in Cuba.

“Persecution is an extreme concept that does not include every sort of treatment our

society regards as offensive.” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th

Cir. 2019) (internal quotation marks and citation omitted). An objectively reasonable

fear of persecution “may be established either by the presentation of credible, direct,

and specific evidence in the record of facts that would support a reasonable fear of

persecution, or through a showing by an asylum applicant that he or she has suffered

persecution in the past.” Rusak v. Holder, 734 F.3d 894, 896 (9th Cir. 2013) (internal

quotation marks and citation omitted).

      Whether Reyes Sanchez established an objectively reasonable fear of future

persecution is the only issue presented here,1 and substantial evidence supports the

BIA’s determination that he did not make this showing. See Nagoulko v. INS, 333

F.3d 1012, 1018 (9th Cir. 2003) (explaining that the possibility of future persecution

was “too speculative”). In 2016, Reyes Sanchez was detained for attempting to

illegally depart Cuba. After this, he publicly expressed anti-government views and



1
  To the extent Reyes Sanchez argues that he proved past persecution, he failed to
raise that issue before the BIA. Thus, we may not consider it. Sola v. Holder, 720
F.3d 1134, 1135 (9th Cir. 2013) (per curiam) (“A petitioner’s failure to raise an
issue before the BIA generally constitutes a failure to exhaust, thus depriving this
court of jurisdiction to consider the issue.”).


                                          2
refused to attend local pro-government meetings. The Cuban government was aware

of his opposition. Nonetheless, three years later, in 2019, he was allowed to legally

depart Cuba. Further, he was never arrested for his statements or actions and

obtained a visa and left the county without incident. Although “it may have been

possible” for the agency to find Reyes Sanchez has an objectively reasonable fear,

based on his testimony regarding government surveillance and vague threats made

against him by local officials, the evidence does not “compel[] [that] conclusion.”

Duran-Rodriguez, 918 F.3d at 1028; see also Mendez-Gutierrez v. Gonzales, 444

F.3d 1168, 1171–72 (9th Cir. 2006) (explaining that vague and conclusory allegations

regarding threats are insufficient to establish a well-founded fear of persecution).

        PETITION FOR REVIEW DENIED.2




2
    Reyes Sanchez’s motion for a stay of removal is denied as moot.

                                           3